Citation Nr: 1609949	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee condition, status post total knee replacement (exclusive of the period of assigned 100 percent rating from December 10, 2008 to February 1, 2010).

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for a traumatic brain injury (TBI), to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, with prior and subsequent periods of service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2007 (right knee) and March 2009 (low back, TBI) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The March 2009 RO rating decision assigned a 100 percent disability rating for the Veteran's right knee condition from December 10, 2008 through January 31, 2010, based on the 13 month period following a total knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The issues were previously remanded by the Board in January 2015 for additional development.  The issues have since returned to the Board.

The issue of entitlement to service connection for a low back disability and TBI are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's right knee condition, status post total knee replacement, has not been manifested by chronic residuals consisting of severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or nonunion of the tibia or fibula with loose motion, requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right knee condition, status post total knee replacement with limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Multiple letters including those in October 2006, April 2011, May 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  Social Security Administration (SSA) disability records have been associated with the claims file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was afforded VA examination most recently in May 2015 to address his claim of an increased rating for his right knee disabilities.  The examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Veteran has been afforded an adequate knee examination, and outstanding private, VA, and service department records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  In the Veteran's July 2007 RO rating decision from which the appeal arises, the Veteran's right knee condition was assigned a rating of 30 percent under Diagnostic Code 5259-5055.  Diagnostic Code 5055 is applicable to knee replacement (prosthesis).  Diagnostic code 5259 is applicable to meniscus conditions.  It appears an analogous rating was initially assigned because the Veteran was initially service connected for a meniscus condition in 1974 under Diagnostic Code 5259.  However, in the March 2009 RO rating decision, the Veteran was again assigned a disability rating under Diagnostic Code 5259 but the criteria used to rate the Veteran was clearly Diagnostic Code 5055.  For example, the maximum rating under Diagnostic Code 5259 is 20 percent and the Veteran was assigned a 30 percent rating and the discussion in the RO decision involved the criteria under Diagnostic Code 5055 rather than Diagnostic Code 5259.  Thus, the Board will continue using the appropriate Diagnostic Code of 5055.  

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262. 

The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6.  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of motion of the knee is rated under Diagnostic Code 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable disability rating is warranted for flexion limited to 60 degrees.  A 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable disability rating is warranted for extension limited to 5 degrees.  A 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Under Diagnostic Code 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under Diagnostic Code 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		


Factual background 

By way of history, the Veteran was granted service connection of a right knee condition (residuals of a meniscectomy) in a December 1974 RO rating decision, effective August 11, 1974.  The Veteran filed a claim for increase in a correspondence dated September 5, 2006 which was denied in a July 2007 rating decision from which the current appeal arises.  

The Board notes the Veteran had a right knee medial meniscectomy in August 1974, a total knee arthroplasty in November 2003 (prior to the appeal), a total knee revision arthroplasty in August 2005, and total knee revision in December 2008 (period from December 10, 2008 through February 1, 2010 not for consideration, as noted).  

VA treatment records prior to December 10, 2008 reflect ongoing complaints of right knee pain, stiffness, popping/clicking and instability of his right knee.  The Veteran range of motion was predominantly intact.  Treatment included physical therapy.  In an October 20, 2006 orthopedic surgery note the Veteran was evaluated approximately one year after his right total knee revision.  The surgery was done because the prior polyethylene in the knee was slightly small and caused some hyper-flexion, his knee was continually giving out and he was falling.  He had no further feeling of giving out or falling since the revision.  He still reported morning stiffness which about the same as before the surgery and complained of really loud popping when he moved his knee.  There was no erythema.  Upon evaluation, the Veteran had flexion approximately to 125-130 degrees with full extension.  A widened scar was well-healed and there was no effusion noted.  Upon movement of the patella on the upper femoral component you were able to hear a popping sound and reproduce it.  X-rays showed a well seated total knee with no evidence of loosening or abnormalities noted.  There was a question of femoral patella component where possibility the quadriceps were a little loose causing the polyethylene component of the patella hitting on the titanium of the knee causing popping which may also cause some inflammation and pain.  Physical therapy was recommended.  In a February 16, 2007 VA treatment record it was noted the Veteran was provided a patellar stabilizing brace and was still having some pain and slippage of the patella and pain in the medical aspect of his right knee.  The evaluation of the right knee revealed no effusion, full range of motion and some clicking throughout range of motion.  The joint appeared stable and x-rays showed normal effacement of the components.  The impression was subpatellar pain with range of motion.  The physician had a long discussion with the Veteran.  Notably, the Veteran reported his pain was not severe enough that he was willing to undergo any surgical intervention at this time.  In a September 14, 2007 record, the Veteran felt right knee clicking and instability, he had been wearing a brace that he felt was too tight and was cutting off circulation.  The Veteran was sent back to orthopedics for evaluation.  In a December 19, 2007 record the Veteran complained of continued pain, popping and clunking with the right knee.  The knee had full range of motion and no effusion.  The incision line was well-healed.  The knee appeared stable.  There was a slight popping of the patella with extension and flexion.  The impression was postoperative knee pain, probably patellar in nature.   Plan was a patellar stabilization brace.   In a February 1, 2008 record the Veteran reported popping, probably around the patella.  He had some pain on the medial femoral prosthesis as well as on the anterior tibial ridges both on either side of the patella tendon.  His main complaint was patella popping; he also had stiffness now like when he had arthritis.  The assessment was "probably patellar stabilization issues."  The plan was to see if a patella buttress brace would eliminate popping and relieve symptoms and try to avoid surgery, if possible.  In a March 12, 2008 record, the Veteran again complained of clicking in the right knee and reported ambulation issues.  In an October 23, 2008 record, the Veteran complained of pain in the lateral aspect of the knee.  The pain was worse at night with spiking pain in the right side near the near, this occurred in the first hour before he went to sleep.  Upon evaluation, the right knee had multiple scars and the Veteran pinpointed tender spots on the lateral aspect of his thigh which reproduced his pain.  His gait was "almost normal" with large brace over his right knee.  The assessment was knee pain and upcoming knee surgery was noted.  

Private treatment records prior to December 10, 2008 report complaints of ongoing right knee pain before surgery in 2008.  The Veteran received ongoing physical therapy for shoulder and back problems in 2006 through 2007.  In an October 6, 2008 record, the Veteran was noted to have bilateral lower extremity range of motion "grossly within normal limits."  Muscle strength of the bilateral lower extremities was 4+/5.  In a November 21, 2008 private physical therapy record, the Veteran had range of motion, in degrees, indicated approximately as 0-115 in the right knee.  The Veteran reported that his right knee felt ok.  He did well with surgery.  

The Veteran was afforded a VA examination in December 2005.  The Veteran reported having falls due to right knee instability.  He had not had a fall "at all" since his last surgery (August 2005), range of motion was improving.  The Veteran still had pain mainly at rest, but without swelling.  He was again able to climb and descend stairs.  The Veteran's pain level since surgery was reported as a level 1-2 out of 10.  He had stiffness if he sat too long.  He denied weakness, heart, redness, giving way, locking, fatigueability or lack of endurance.  He denied flare-ups.  He used a cane if necessary but found the can hurt his left shoulder.  He denied dislocation or recurrent subluxation.  He had no restrictions or difficulties regarding daily activities such as bathing, grooming, dressing etc.  He did not have any problems with his usual occupation.  He estimated that he could walk about a half mile and it would take 15-20 minutes.  Due to past knee problems it had been hard for him to hunt and fish.  He could no longer snowmobile.  He was now able to hunt from a vehicle.  The Veteran was right leg dominant.  

Upon physical examination, the right knee had a well-healed 10 inch surgical scar on the anterior midline extending across the patella, both above and below.  Joint lines were palpated and nontender.  There were no bursal fluids noted, no crepitations and no swelling, redness or warmth evident.  His gait was within normal limits.  Range of motion, in degrees, resulted in flexion to 105 degrees (active and passive) without pain.  Extension was full (active and passive) without pain.  Joint stability from the lateral and medial aspects was normal.  McMurray's testing indicated no pain with either medial or lateral rotational torsion on the joint.  Prosthesis was intact and appeared to be clinically stable.  Strength testing of quadriceps and biceps of the right lower extremity resulted in very minimal decrease of both muscles compared to their counterparts on the left; both muscles were very powerful on the right.  Repetition testing was accomplished by having the patient do 10 half squats, he experience no pain.  There was no change in range of motion testing after repetition testing was completed.  X-rays dated October 21, 2005 reflected an appropriately placed prosthetic device but also the presence of degenerative changes in the lateral aspect of the right knee joint.   The diagnostic summary was status post right knee total knee arthroplasty, improved.  

The Veteran submitted several statements regarding the status of his right knee condition including pain, flare-ups and instability.  He reported that he was still having pain in his right knee, as bad or worse that prior to the first surgery in November 2003.  See Veteran's statement received September 5, 2006.  He continued to experience problems with his knee.  For instance, when weather was colder or air conditioning was on, the knee "sets up" and it was difficult to get up for walking, especially after sitting for a long period of time.  Cold weather impacted his knee negatively so the condition was better in summer than the rest of the year.  He limped and hobbled for several steps prior to the knee loosening up and later allowing him to walk normally.  He was able to keep his balance and had not fallen since the revision corrected his hyperextension.  See Veteran's correspondence dated October 5, 2006.  In another statement, the Veteran reported instability, evidenced by his receipt of a knee brace from the VA in November 2006.  The knee brace was to hold the knee cap in place as it made popping and clicking noises and was quite sore from rubbing tendons which held it in place, according to his physician.  He explained that his knee was revised in August 2005 due to complaints of instability.  See Veteran's correspondence dated November 20, 2006.  In another correspondence, he summarized his knee problems which led to his surgeries and inquired whether or not it was possible to realign his right kneecap without a surgical procedure or whether another, better, knee brace could be provided to more comfortably keep the knee cap in alignment.  See Veteran's correspondence received February 16, 2007.

The Veteran was afforded a VA examination of the right knee in June 2007.  The Veteran's surgical history was noted and that following his November 2003 surgery the Veteran had difficulty with hyperextension, knee instability and frequent falling.  He underwent a revision in August 2005 where he had the tibial portion of the polystyrene component exchanged.  He had an uncomplicated postoperative course.  The Veteran's VA treatment records were discussed from September 20, 2006 and February 16, 2007, as noted above.  At the time of the examination, the Veteran reported right knee pain and stiffness.  Pain was daily in nature and exacerbated by walking or movement.  Exacerbations of stiffness occurred with cold weather or low pressure.  The knee bothered him significantly with walking because of a clicking sensation when he flexed his knee.  He stated the clicking was related to a malalignment of the patella and the continual rubbing caused inflammation of the tendons and discomfort.  This had been confirmed on his previous visits.  He took medication on a regular basis to help his discomfort and the medication helped to a degree.  He had a limited ability to ambulate because of pain, stiffness and clicking.  He couldn't walk more than approximately a quarter mile without stopping.  He had a predominantly sedentary life.  He no longer recreated.  He complained of difficulty finding any work, he had worked intermittently since retiring from the military doing primarily farm jobs and substitute teaching.  However, he found he could no longer do this due to knee symptoms.  He did not wear a knee brace and walked with a cane but stated this was secondary to foot drop on the left rather than any right knee discomfort.  He denied giving way or locking of the knee or any severe flares of knee pain.  

Upon physical examination of the knee, revealed range of motion testing, in degrees, extension to flexion from 0 to 90, with no significant pain upon repetition on flexion or extension.  There was stiffness with a palpable click present, which the Veteran stated the click caused him distress.  A June 22, 2007 x-ray revealed no obvious change, status post total knee replacement with no evidence of loosening.  There was no effusion, erythema, or warmth in the knee joint.  There was mild laxity with valgus stress.  Varus stress appeared stable.  He had some subluxation with the anterior draw sign, approximately 5mm.  There was a 26 cm x 1 cm scar over the anterior aspect of the right knee, slightly erythematous.  It was not raised, not adherent to underlying tissues and was non-tender.  He had an 8 cm scar posteriorly in the right knee and a 7 cm scar medially on the right knee.  The scars were again white, flat, soft and non-tender.  The Veteran had right knee osteoarthritis status post total knee arthroplasty with revision.  The Veteran continued to have patellar malalignment and subsequent irritation and popping of the tendon with ambulation.  This caused an underlying tendinitis and produced daily pain, tenderness and a significant amount of aggravation for the Veteran.  This prevented him from ambulating long distance and recreating.  

The Veteran submitted additional statements in support of his increased rating claim.  For instance, his knees, especially his right, continued to be "very painful."  Pain was from walking as the knee cap was not in alignment and he got swelling and stiffness.  He was on medication for pain and offered an option for a third surgery due to pain, continued clicking, and stiff joints during cold weather.  He could not stand for any period of time as both of his feet went numb and he couldn't walk or keep balance.  See notice of disagreement received August 27, 2007.  In another correspondence, the Veteran provided consistent complaints and reported constant pain.  He was provided a knee brace but it was uncomfortable.  See Veteran's statement received September 10, 2007.  On his VA Form 9 received March 13, 2008, he reported he was having a possible third right total knee replacement.  His right knee was unstable and weak.  His kneecap was not aligned and it caused a catch with each step and a clicking noise.  His ligaments were also inflamed and painful making it difficult to walk.  He experienced right knee swelling and giving way.  

The Veteran's employer provided a statement in a July 25, 2008 email stating that he worked with the Veteran from 2002 and 2006 and witnessed him fall for no apparent reason.    

The Veteran had a right knee scar tissue excision in November 18, 2008 by a private physician.  The Veteran had complaints of instability and pain and clicking with walking.  He fell frequently.  There was no swelling and the Veteran had more pain with no brace and in cold weather.  He used pain medication.  The Veteran's range of motion of the right knee was noted as 0-120 degrees.  Varus was 3 degrees and valgus was 2 degrees.  The Veteran used a right knee brace.  

A preoperative evaluation of the Veteran's right knee conducted on December 9, 2010 reflected the Veteran had range of motion in the right knee, in degrees of 0-120 (extension to flexion), 3 degrees varus, 3 degrees to valgus, 2 degrees to valgus orientation, a moderate limp and good quads.  The admitting impression was laxity in a gentleman with poor balance.  

The Veteran underwent a revision arthroplasty in December 10, 2008.  The admitting diagnosis was a prior right knee arthroplasty with evidence of laxity and obliquely oriented tibiale mobile surface.  As noted, the period from December 10, 2008 through February 1, 2010 is not for consideration.  

VA treatment records from February 2010 and beyond contain ongoing complaints of right knee pain and stiffness.  An April 14, 2010 record evaluated the Veteran's lower extremities due to complaints of left lower calf soreness and a "knot" behind his knee.  It was noted the Veteran ambulated into the clinic easily.  The Veteran had no pain on flexion or extension of the knee.  Strength testing was 5/5.  A March 15, 2010 record noted a continued prescription for physical therapy due to right knee pain.  An April 18, 2011 reflects the Veteran felt his body was rejecting his right knee because it was loose.  He reported chronic pain since his initial 2003 knee surgery and worsening of his right knee.  He felt his knee joint was less stable and that his leg felt shorter as if the hardware was eroding into his femur.  In a May 5, 2011 record, the Veteran had no effusion of the right knee.  Range of motion was from 0 to 120 degrees.  There was tenderness around the patella but it was otherwise "okay."  The impression was chronic right knee arthralgia status post multiple revisions of the right knee.  The Veteran was advised he was going to have to live with the condition.  A June 13, 2011 record indicated chronic right medial knee pain was improving with physical therapy.  In a February 13, 2014 record the Veteran reported right knee stiffness for 8 years an increased neuropathic pain.  

Private treatment records from February 2010 and beyond reflect continued complaints of knee pain.  A February 6, 2013 consultation reflected muscle strength was 5/5 in the bilateral lower extremities.  In a March 15, 2013 record regarding a followup of the Veteran's left knee surgery, the Veteran complained of right knee and thigh weakness.  In a private treatment record from January 12, 2009, the Veteran had right knee pain.  He felt a pop in his knee at physical therapy and had pain since.  He went to physical therapy after the incident but the pain was quite severe so he went to the emergency department to get his pain under control (5 days prior to this record).  Over the last few days he had improvement with "today" being the best day in the last five days.  Prior to the painful event 6 days ao, the Veteran was doing very well, his range of motion was improving and he was very happy with his overall post-surgical recovery.  

In a letter from the Veteran's private physician dated July 7, 2009 it was noted the Veteran underwent an all implant revision of his knee in December 2008.  Prior to surgery the Veteran had a great deal of soft tissue laxity and obliquely oriented tibial mobile interface that did not enable to work effectively.  The Veteran had significant improvement with his knee but the recovery was somewhat difficult and he had more scar tissue.  He commended the Veteran for his efforts to continue to exercise.  Consideration for issues of pain, surgeries and arthritis of the knee would be appreciated.  

In a Veteran's correspondence received December 18, 2009 the Veteran reported having "excruciating" and continuous pain and swelling in his right knee since his initial surgery in 2003.  His right knee limited his ability to perform basic life functions.  

The Veteran's son submitted multiple statements in support of the Veteran's claims.  In a statement received January 13, 2010 the Veteran's son reported that he witnessed the Veteran have right knee swelling and pus after his 2009 knee surgery.  The doctors told them this was normal and the swelling would go down.  The swelling went down somewhat but the knee was still larger than the other knee and out of alignment.  

The Veteran's wife submitted a statement received in January 13, 2010.  The Veteran complained of knee pain since his first surgery in 2003.  He had many falls.  He went to physical therapy but still told the doctors his knee hurt.  

The Veteran testified at an April 2010 decision review officer hearing regarding his right knee symptoms.  Prior to his 2008 revision, right knee symptoms included buckling, popping, clicking, chronic pain and instability of the knee.  His initial surgery in 2003 was done out of alignment so he had surgery again in 2005 to stop popping and to increase stability (to stop falls).  Whenever he turned to the right he would go down.  After the second surgery he still had popping, instability and had trouble with weight bearing.  He felt he was entitled to a higher evaluation for his right knee because his condition warranted a third surgery.  He had "numerous falls" due to the right knee condition.  Prior to the 2008 surgery he was wearing a hinged knee brace.      

The Veteran was afforded a VA heart examination in October 2011.  The VA examiner indicated the Veteran had a non-cardiac medical condition of a "severe R knee."

The Veteran was afforded a VA examination in October 2011.  The VA examiner found the Veteran had a well-functioning right total knee replacement.  The Veteran reported having chronically sore knees which were arthritic with resting and painful with movement.  Right knee flexion was to 140 degrees or greater, extension was to 0 degrees with no objective evidence of painful motion.  There was no change in range of motion upon repetitive use.  Functional loss was described as pain on movement bilaterally.  There was no tenderness or pain on palpation for joint line or soft tissues of either knee.  Muscle strength testing resulted in 5/5 for flexion and extension bilaterally.  Joint stability testing was normal for anterior instability, posterior instability and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any tibial or fibular impairment.  A leg length discrepancy was noted.   The Veteran had surgery for a meniscal condition and had a meniscus condition with no symptoms.  The Veteran had a meniscectomy bilaterally but no residual symptoms in the right leg, only left.  The Veteran had a total knee joint replacement in 2003, 2005 and 2008 and the Veteran claimed his knee gave way, his knee was ruined and generalized pain but testing found it was stable with full range of motion and no point tenderness.  The Veteran also had other arthroscopic surgeries not described in both knees with no signs or symptoms due to the surgeries.  The Veteran had scars but they were not painful and/or unstable or have a total area greater than 39 square centimeters.  The Veteran used a cane regularly and claimed it was for his short left with drop foot.  Imaging studies indicated degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  A significant diagnostic test result was noted from May 28, 2011 which found moderate articular space loss with weight bearing at medial compartment compatible simple degenerative change.  Bony structures otherwise seemed relatively normal.  A December 2, 2010 right knee scan was equivocal for any sort of loosening.  The medical professional suggested that if all the tests were normal that they should try some serial steroid injections to see if they could relieve his pain.  A December 2010 right knee imaging study was compared to a study from June 14, 2010.  Components of the right knee prosthesis did not appear appreciably changed and appeared in adequate position.  There was no fracture or acute bony pathology and no definite joint effusion noted.   The impression was that the right knee prosthesis appeared unchanged and in an adequate position.  A November 1, 2011 imaging study noted components of right knee prosthesis did not appear changed; there was no effusion identified, fracture or acute bony pathology.  The condition impacted the Veteran's ability to work as the Veteran claimed pain with walking.  The examiner noted the Veteran did use a cane but the examination of the knees was without any tenderness or instability.  It was difficult without an MRI to get a leg length discrepancy due to difficult in measuring a morbidly obese person.   

The Veteran was afforded a VA examination most recently in May 2015.  The VA examiner found the Veteran reported little to no right knee pain, no instability and no specific limitations standing or walking.  He was very pleased with the current condition of his right knee.  He did not report flare-ups.  Range of motion testing was abnormal, with flexion, in degrees to 120 and extension to 0.  There was no additional functional loss or range of motion after three repetitions.  The VA examination was not done immediately after repetitive use over time but the examination was indicated as medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength testing resulted in 5/5 for forward flexion and extension.  There is no muscle atrophy.  Joint stability testing revealed normal findings for anterior, posterior, medial and lateral instability testing.  The Veteran did not have a tibial and/or fibular impairment.  The Veteran had multiple total knee replacements.  The Veteran had scars related to the condition but they were not painful, unstable or have a total area equal to or greater than 39 square centimeters.  The scars were located on the midline of the right knee, 27 cm x .5 cm.  The Veteran used a cane regularly but it was used for left lower extremity neurologic weakness manifest as impaired dorsiflexion and bilateral severe peripheral neuropathy with balance impairments.  Imaging studies were performed and did not show degenerative or traumatic arthritis, the VA examiner explained that with a total knee arthroplasty no such evidence of joint osteoarthritis is expected.  The condition did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The Veteran reported minimal pain, no instability and good functional status of the right knee.   It was noted the Veteran no longer had semilunar cartilage as it was removed with total knee arthroplasty with symptoms noted as "NONE."  There was no impact of the disability on employability.  

Analysis

The Veteran asserts entitlement to a rating in excess of 30 percent for his right knee condition, status post total knee replacement exclusive of the period from December 10, 2008 through January 31, 2010.  The Veteran's right knee condition is rated as 30 percent disabling under Diagnostic Code 5055.

Based on the evidence, the Veteran is not entitled to an evaluation in excess of the currently assigned 30 percent disability rating for his service-connected right knee condition under Diagnostic Code 5055 for the entire appeal period.  The medical evidence of record does not demonstrate severe painful motion (or severely limited motion to include as due to pain) or weakness as required by a higher 60 percent rating.  

Although the Veteran has submitted statements asserting that his knee was "very painful" or "excruciating," the Veteran's right knee condition does not most closely approximate a "severe" level of painful motion or weakness.   Even in consideration of pain on motion, the Veteran's forward flexion was, at worst, limited to 90 degrees throughout the appeal period.  Extension was also normal throughout the appeal.  Muscle strength testing was predominately indicated as 5/5.  There was no muscle atrophy or ankylosis.  There has been no effusion noted.  There has also not been any nonunion of the tibia or fibula with loose motion, requiring a brace.  

For the period prior to the Veteran's December 10, 2008 surgery, the Board finds it significant that in his December 2005 VA examination, the Veteran reported a pain level of level 1-2 out of 10, flexion was limited to 105 degrees without pain, and despite a minimal decrease in muscle strength, the Veteran's muscles were still noted to be very powerful.  While the June 2007 VA examiner noted the Veteran was experiencing a "significant amount of aggravation" due to tendinitis and medical records contain continued complaints of popping and clicking, it does not appear the Veteran was suffering from severe pain as "no significant pain" was observed upon range of motion testing.  

For the period post-surgery beginning February 1, 2010, the Board finds it notable that in the May 2015 VA examination, the Veteran reported little to no right knee pain, no specific limitations regarding standing or walking and that he was very pleased with the current condition of his right knee and forward flexion was limited to 120 degrees.  Both VA examinations in October 2011 and May 2015 found muscle strength testing was 5/5.  The October 2011 VA examiner described the knee condition as a "well-functioning" total knee replacement.  The Board observes that the October 2011 heart examination references a "severe R knee" however, this examination pertains to the Veteran's heart and the associated October 2011 knee examination does not support a finding of a "severe" right knee condition, as discussed.   

As such, the clinical findings necessary for a 60 percent rating under Diagnostic Code 5055 is not demonstrated.

The Board observes that Diagnostic Code 5055 directs raters to rate residuals of a knee replacement by analogy to Diagnostic Codes 5256, 5261, or 5262 with a minimum rating of 30 percent.  With respect to consideration of a higher rating under Diagnostic Code 5256, the record does not reflect unfavorable ankylosis at an angle between 10 to 20 degrees, or more.  On the contrary, the record has consistently shown that the Veteran does not have any degree of ankylosis of the right knee.  Accordingly, the criteria for a higher rating based on right knee anklyosis are not met.  

With respect to ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of flexion and extension of the knee, the record does not show that the criteria for a compensable rating for either knee are met.  In this regard, the evidence shows that the Veteran's range of flexion is greater than 45 degrees and his range of extension is less than 10 degrees.  As mentioned, the Veteran's forward flexion was at worst to 90 degrees and extension was normal throughout the entire appeal period.  Accordingly, the evidence does not show that the Veteran has a limitation of flexion or extension to warrant a compensable rating based on limitation of motion.  

With respect to the Veteran's complaints of instability, the Board acknowledges that the Veteran has consistently reported episodes of his knees giving way, associated falls and complaints of instability.  Moreover, he uses a VA issued right knee brace for stabilization.  However, the Veteran's right knee instability was no more than slight due to the objective clinical evidence resulting in significantly normal findings during VA examinations.  For instance, VA examinations resulted in normal joint stability testing in December 2005, October 2011 and May 2015 with a notation of "mild" laxity with valgus stress in June 2007.  The VA examiner in October 2011 specifically noted that despite claims of giving way, the tests were stable.  As the impairment is not significant enough to result in objective evidence of moderate instability or recurrent subluxation and in light of the Veteran's recent denials of instability which suggests improvement of the condition, the Board finds that the criteria for a rating of 10 percent, but no greater, are shown throughout the course of the appeal.  Thus, the criteria for a rating in excess of the currently assigned 30 percent are not met under Diagnostic Code 5257.  (This diagnostic criterion does not allow for a rating greater than 30 percent).

In light of the treatment records, VA examinations, and credible lay statements, and the approximating principles of 38 C.F.R. § 4.7, and the functional limitations identified by VA examiners, the Board finds that the preponderance of the evidence is against a finding chronic residuals of severe weakness due to instability, pain, interference with mobility, and decreased endurance, warranting a 60 percent rating under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, DC 5055.  Because Diagnostic Code 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee under Diagnostic Code 5055 and Diagnostic Codes 5256, 5257, 5258, 5260, or 5261would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See Diagnostic Codes 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

With regard to the postoperative scars, the clinical evidence does not show that they are tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted under Diagnostic Codes 7804, 7805 and 7806.  38 C.F.R. § 4118.

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his disorder are more disabling.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the Veteran asserts that his service-connected right knee condition is more severely disabling, the Board observes that the findings on VA clinical examinations do not demonstrate more significant symptomatology evidencing a more severe disability in this regard.  The Board concludes that the observation of a skilled professional is more probative than his lay statement.  In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
 § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
 
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of pain, stiffness instability and limited motion are specifically contemplated in the criteria for evaluating knee disabilities.  Thus, the Veteran's current schedular rating under the general rating criteria for disabilities of the musculoskeletal system are adequate to fully compensate his for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for a right knee condition, status total knee replacement, is denied.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a low back disability and TBI as secondary to bilateral knee conditions, including the occurrence of falls. 

The Veteran was afforded a May 2015 VA back and TBI examinations.  Unfortunately, the Board finds these VA opinions are inadequate for rating purposes as the rationale for the conclusions remains unclear due, in part, to conflicting evidence of record and a failure to address aggravation.  

The Veteran asserts entitlement to service connection for a low back disability as secondary to his service-connected knee conditions.  Essentially, the Veteran asserts his knee conditions, particularly his right knee, caused him to fall on multiple occasions (due to instability or hyperextending) and that an existing back condition (i.e., a March 2001 work related injury) was worsened beyond the natural progression of the disease.  See Veteran's claim dated October 22, 2008 and decision review officer (DRO) hearing dated April 2010, pgs. 11-17. The Veteran asserts numerous falls occurred after his November 2003 right knee replacement until his revision August 2005.  See Veteran's claim dated October 22, 2008.  In addition, two particular falls were highlighted by the Veteran, once after his back surgery in 2008 and again after his left knee surgery in 2013.  See Veteran's statement received July 10, 2014.  The Veteran alternatively contends his right leg is longer than his left leg and the leg length discrepancy caused his low back condition.  See Veteran's statement received December 18, 2009.  

The 2015 VA examiner stated the Veteran's chronic disability of the lumbosacral spine was not aggravated beyond its natural progression by any condition of the service-connected knees.  In support of the negative opinion related to the asserted falls, the VA examiner heavily relied on finding that evidence did not support that the Veteran had "numerous" falls, as reported (but noted 3 episodes of falling between 2003-2005) and that the Veteran's right knee condition was not the likely etiology of any falls.  The VA examiner further rationed that "numerous records" indicated that the knee was stable.  In providing the above opinion, the VA examiner did not address conflicting evidence of record suggesting the etiology of the Veteran's falls was due to right knee laxity.  For example, a December 2005 VA examiner provided a positive aggravation opinion between the Veteran's bilateral shoulder rotator cuff tears and his service-connected right knee condition, through the occurrence of falls.  Further, the opinion has nearly no discussion of the impact of the Veteran's left knee condition, though other left lower extremity conditions (left foot drop, peripheral neuropathy) were highlighted as possible etiologies of falls.  

With respect to the Veteran's claim for a TBI, he contends that he has a TBI due to a bilateral knee disability which caused him to fall and hitting his head.  For example, in a correspondence received June 4, 2008, the Veteran stated that for the remainder of 2003, all of 2004 and until August 2005 his right knee kept slipping and caused him to fall backwards and hit the back of his head.  The Board notes that several VA treatment records reflect reports where the Veteran fell and hit his head.

The May 2015 VA TBI examiner also found the diagnosed mild TBI was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner found that the mild TBI may be related to falls, in addition to other causes, but found that knee instability may have been a minor contributing factor but not the "SOLE" factor.  The examiner stated that the preponderance of the evidence pointed to "other potential sources" as well.   However, the VA examiner did not clearly address whether the Veteran's bilateral knee condition aggravated the TBI condition.  

On Remand, VA addendum opinions must be provided to adequately address the etiology of the Veteran's low back and TBI conditions, to include as secondary to service-connected knee conditions.  

Accordingly, the case is REMANDED for the following action:

1.  After any additional development deemed necessary is completed, provide the claims file to an appropriate VA examiner for a file review to evaluate the etiology of the Veteran's low back and TBI condition to include as secondary to his service-connected knee conditions.  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any current low back or TBI condition is caused or aggravated by his service-connected knee conditions?

The VA examiner's attention is directed toward the December 2005 VA examination which found a bilateral shoulder condition was aggravated by the Veteran's right knee condition, with a rationale which stated there were multiple references to right knee joint instability and falls by the Veteran both to the right and to the left.

The VA examiner's attention is directed toward a private February 8, 2008 neuropsychological evaluation which found the Veteran had a "probably mild post concussive syndrome" and various VA treatment notes which indicate the Veteran reported hitting his head due to falls, with some reports that it was due to knee instability.    

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The VA examiner MUST reconcile his or her findings with clinical evidence of record.  

2.  After completion of any development indicated, readjudicate the claims of service connection x on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


